Exhibit 10.2

 

THIS WARRANT AND THE SECURITIES ISSUABLE ON EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ("TRANSFERRED") IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 

 

Warrant No: [___________]

 

ARTIFICIAL LIFE, INC.

 

COMMON STOCK PURCHASE WARRANT

 

This certifies, for value received, ___________________ (“Holder”), as a
registered owner of this Warrant, is entitled to purchase from Artificial Life,
Inc., a Delaware corporation (“Company”), at any time or from time to time
during the term commencing on the effective Date set forth below (the “Effective
Date”) and until 5:00 p.m., Pacific Standard Time Standard Time, on December
___, 2010 (the “Expiration Time”), up to ______________ (____________) shares of
Common Stock, with par value $0.01 (the “Common Stock”) of Company, for $1.50
per share (the “Exercise Price”), all subject to adjustment and upon the terms
and conditions as hereinafter provided. To the extent not exercised previously,
this Warrant will become void at the Expiration Time. This Warrant is one of a
series of similar warrants issued pursuant to that certain Subscription
Agreement, dated as of the date hereof, by and among Company and the Purchasers
identified therein (the “Subscription Agreement”).

 

The term “Warrant” means this Warrant, and any warrants delivered in
substitution or exchange as provided herein.

 

ARTICLE I

EXERCISE OF WARRANTS

 

1.1        Method of Exercise. This Warrant is exercisable in whole or in part
from time to time prior to the Expiration Time. To exercise this Warrant, Holder
will deliver to Company, at the principal office of Company, (a) this Warrant or
a copy hereof, together with a lost document affidavit, (b) a duly completed and
executed Exercise Notice, in substantially the form of the Exercise Notice
attached hereto as Exhibit A, of such Holder’s election to exercise this
Warrant, which Exercise Notice will specify the number of shares of Common Stock
to be purchased, (c) payment of the Exercise Price with respect to such shares,
and (d) any representation required by Section 2.3 hereof. Such payment may be
made, at the option of Holder, by cash, certified or bank cashier’s check or
wire transfer.

 

As promptly as practicable and in any event within thirty (30) business days
after receipt of the items referred to in this Section 1.1, Company will execute
and deliver or caused to be executed and delivered, in accordance with the
Exercise Notice, a certificate or certificates representing the aggregate number
of fully paid and non-assessable shares of Common Stock specified in the
Exercise Notice. The share certificate or certificates so delivered will be in
such denominations as may be specified in such Exercise Notice or, if such
Exercise Notice will not specify denominations, will be in the amount of the

 

1

--------------------------------------------------------------------------------

number of shares of Common Stock for which the Warrant is being exercised, and
will be issued in the name of Holder, or such other name or names as will be
designated in the Exercise Notice. Such certificate or certificates will be
deemed to have been issued, and such Holder or any other person so designated to
be named therein will be deemed for all purposes to have become a holder of
record of such shares, as of two (2) trading days after the date the Exercise
Notice is received by Company. If this Warrant has been exercised only in part,
at the time of delivery of the share certificate or certificates, Company will
deliver to Holder a new Warrant evidencing the rights to purchase the remaining
shares of Common Stock called for by this Warrant, which new Warrant will in all
other respects be identical to this Warrant.

 

1.2       Shares to Be Fully Paid and Nonassessable. All shares of Common Stock
issued upon the exercise of this Warrant will be validly issued, fully paid and
nonassessable.

 

1.3       No Fractional Shares to Be Issued. Company will not be required to
issue fractions of shares of Common Stock upon exercise of this Warrant. If any
fraction of a share would, but for this Section 1.3, be issuable upon any
exercise of this Warrant, in lieu of such fractional share Company will pay to
Holder, in cash, an amount equal to such fraction multiplied by the Exercise
Price.

 

1.4        Share Legend. This Warrant and the securities issuable upon exercise
have not been registered under the Securities Act of 1933, as amended (the
"Act"), or applicable state securities laws, and no interest herein or therein
may be sold, distributed, assigned, offered, pledged or otherwise transferred
unless (a) there is an effective registration statement under such Act and
applicable state securities laws covering any such transaction involving said
securities, or (b)  such transaction is exempt from registration. Accordingly, a
legend setting forth or referring to the above restrictions will be placed on
this Warrant, any replacement and any certificate representing the securities
issuable upon the exercise of this Warrant, and a stop transfer order shall be
placed on the books of Company and with any transfer agent until such securities
may be legally sold or otherwise transferred.

 

1.5        Reservation; Authorization. Company has reserved and will keep
available for issuance upon exercise of the Warrants 110% of the total number of
shares of Common Stock deliverable upon exercise of this Warrant from time to
time.

 

1.6        Company’s Failure to Timely Deliver Instructions to the Transfer
Agent. If within two (2) trading days after receipt by Company of the later of
(i) the Exercise Notice or (ii) payment of the Exercise Price for the shares of
Common Stock being purchased pursuant to the Exercise Notice (the later of (i)
and (ii) being the “Notice Trigger”), Company shall fail to deliver to its
transfer agent written instructions directing the transfer agent to issue and
deliver a certificate to the Holder and register such shares of Common Stock on
the Company’s share register or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon such
Holder’s exercise hereunder, and if on or after the third (3rd) trading day
following the Notice Trigger Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such shares of Common Stock
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the date of exercise. For purposes of
clarification, Company shall not incur any liabilities under this Section

 

2

--------------------------------------------------------------------------------

1.6 unless it fails to timely deliver the instructions to its transfer agent as
set forth above, and any failure of the transfer agent to act on such
instructions shall not create a liability for Company hereunder.

 

ARTICLE II

TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANTS

 

2.1        Ownership of Warrant. Company may deem and treat the person in whose
name this Warrant is registered as Holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by any person) for all purposes.

 

2.2        Loss, Theft, Destruction or Mutilation of Warrants. Upon receipt of
evidence satisfactory to Company of the loss, theft, destruction or mutilation
of any Warrant, including but not limited to an affidavit that the Holder, at
the time of the loss, theft, destruction or mutilation of any Warrant was (and
is currently) the owner of such Warrant, and owns such Warrant free and clear of
all liens or encumbrances; and an indemnity or security reasonably satisfactory
to Company, all documents in a form reasonably satisfactory to Company, Company
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same aggregate number of shares of Common Stock as provided for in such lost,
stolen, destroyed or mutilated Warrant. Holder will be responsible for payment
to Company for any and all costs associated with the replacement of any Warrant
based on the above.

 

2.3       Investment Representation; Transfer Restrictions. By acceptance of
this Warrant, Holder acknowledges that Holder is acquiring the Warrant for
Holder’s own individual account, for investment, and not with a view to
distribution or resale in violation of the registration requirements of the
Securities Act. Upon exercise of this Warrant, Holder will make a similar
written representation with respect to the shares to be received upon exercise,
in the form satisfactory to Company and its counsel, unless, in the opinion of
counsel, such representation is not necessary or appropriate to assure
compliance with the registration provisions of the Act or any applicable state
securities laws.

 

ARTICLE III

ANTIDILUTION PROVISIONS

 

3.1        Certain Adjustments. The Exercise Price and the number and kind of
securities purchasable upon the exercise of this Warrant will be subject to
adjustment from time to time upon the happening of certain events as follows:

 

3.1.1    Adjustment for Reclassifications. In case at any time or from time to
time after the Effective Date the holders of the Common Stock of the Company (or
any shares of stock or other securities at the time receivable upon the exercise
of this Warrant) shall have received, or, on or after the record date fixed for
the determination of eligible stockholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (including cash) by way of dividend, distribution, stock split,
spin-off, reclassification, combination of shares or similar corporate event,
then and in each such case the Holder of this Warrant, upon the exercise hereof
as provided in Article I, shall be entitled to receive the amount of stock and
other securities and property which such Holder would hold on the date of such
exercise if on the issue date he had been the holder of record of the number of
shares of Common Stock of the Company called for under this Warrant immediately
prior to such event and had thereafter, during the period from the issue date,
to and including the date of such exercise, retained such shares and/or all
other or additional stock and other securities and property receivable by him as
aforesaid during such period, giving effect to all adjustments called for during
such period. In the event of any such adjustment, the Exercise Price shall be
adjusted proportionally.

 

3

--------------------------------------------------------------------------------

3.1.2    Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Article I at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, the same amount
and kind of securities, cash or property (“Alternative Consideration”) that
Holder would have been entitled to receive upon the occurrence of such
reorganization, consolidation, merger or conveyance if Holder had been,
immediately prior to such reorganization, consolidation, merger or conveyance,
the holder of the number of shares of Common Stock issuable upon the exercise in
full of this Warrant, all subject to further adjustment as provided herein; in
each such case, the terms of this Warrant shall be applicable to the shares of
stock or other securities or property receivable upon the exercise of this
Warrant after such consummation. To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
reorganization, consolidation, merger or conveyance shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into the applicable Alternate Consideration.

 

 

3.1.3

Subsequent Equity Sales.

 

(a)        If, at any time prior to the one year anniversary of the date of this
Warrant, the Company issues additional shares of Common Stock or rights,
warrants, options or other securities or debt convertible, exercisable or
exchangeable for shares of Common Stock or otherwise entitling any person to
acquire shares of Common Stock (collectively, “Common Stock Equivalents”) at a
net price to the Company per share of Common Stock (the “Effective Price”) less
than the Exercise Price (as adjusted hereunder to such date), then the Exercise
Price shall be reduced to equal the Effective Price. For purposes of this
paragraph, in connection with any issuance of any Common Stock Equivalents, (A)
the maximum number of shares of Common Stock potentially issuable at any time
upon conversion, exercise or exchange of such Common Stock Equivalents (the
“Deemed Number”) shall be deemed to be outstanding upon issuance of such Common
Stock Equivalents, (B) the Effective Price applicable to such Common Stock shall
equal the minimum dollar value of consideration payable to the Company to
purchase such Common Stock Equivalents and to convert, exercise or exchange them
into Common Stock (net of any discounts, fees, commissions and other expenses),
divided by the Deemed Number, and (C) no further adjustment shall be made to the
Exercise Price upon the actual issuance of Common Stock upon conversion,
exercise or exchange of such Common Stock Equivalents. In case any Common Stock
Equivalent is issued in connection with the issue or sale of other securities of
the Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Common Stock Equivalent by the parties
thereto, the Common Stock Equivalent will be deemed to have been issued for a
consideration of $0.01. 

 

(b)       If, at any time prior to the one year anniversary of the date of this
Warrant, the Company issues Common Stock Equivalents with an Effective Price or
a number of underlying shares that floats or resets or otherwise varies or is
subject to adjustment based (directly or indirectly) on market prices of the
Common Stock (a “Floating Price Security”), then for purposes of applying the
preceding paragraph in connection with any subsequent exercise, the Effective
Price will be determined separately on each Exercise Date and will be deemed to
equal the lowest Effective Price at which any holder of such Floating Price
Security is entitled to acquire Common Stock on such Exercise Date (regardless
of whether any such holder actually acquires any shares on such date).

 

4

--------------------------------------------------------------------------------

(c)        Notwithstanding the foregoing, no adjustment will be made under this
Section 3.1.3 in respect of (i) any shares of Common Stock or Common Stock
Equivalents granted to directors, officers, employees or other service providers
of the Company pursuant to any Company stock or option plan approved by the
Board of Directors of the Company and any shares of Common Stock or other
securities issuable in connection with the exercise or conversion of any such
Common Stock Equivalents, (ii) shares of Common Stock issued pursuant to Common
Stock Equivalents outstanding as of the date of this Warrant; (iii); (iv) any
adjustment provided for in Section 3.1.1 or Section 3.1.2; or (v) any issuance
of shares of Common Stock or Common Stock Equivalents approved by the Purchaser
(as defined in the Subscription Agreement) of the largest number of Shares
issued pursuant to the Subscription Agreement, provided that no more than
5,000,000 Shares are issued pursuant to the Subscription Agreement.

 

3.2        New Warrants. Notwithstanding anything herein to the contrary, if
Company issues a new Warrant in whole or partial replacement of this Warrant
upon the transfer, combination, division or partial exercise of this Warrant, in
replacement of a loss, theft, destruction or mutilation of this Warrant or for
any other reason, the new Warrant, at Company’s option, shall reflect any
adjustments theretofore made pursuant to this Article III.

 

ARTICLE IV

MISCELLANEOUS

 

4.1        Notices. All notices, requests, demands and other communications
required or permitted hereunder will be in writing and will, unless otherwise
expressly required, be deemed to have been duly given, made and received only
when delivered (personally or by national courier service such as Federal
Express) or when deposited in the United States mails, registered or certified
mail, postage prepaid, return receipt requested, addressed as set forth herein.
In the case of Company, such notices, requests, demands and other communications
will be addressed to:

 

Artificial Life, Inc.

26/F., 88 Hing Fat Street

Causeway Bay

Hong Kong

Attn: Eberhard Schoneburg, Chief Executive Officer

 

In the case of Holder, such notices, requests, demands and communications will
be addressed to its address as shown on the signature page to the Subscription
Agreement executed by such Holder, unless Holder will notify Company that
notices and communications should be sent to a different address, in which case
such notices and communications will be sent to the address (or telex number)
specified by Holder.

 

Any party may alter the address to which communications are to be sent by giving
written notice in conformity with the foregoing provision.

 

4.2        Amendments. The provisions of this Warrant may be amended, modified
or waived only with the written consent of Company and the Holder.

 

4.3        Covenants to Bind Successor and Assigns. All covenants, stipulations,
promises and agreements in this Warrant by or on behalf of Company and the
Holder will bind its successors and assigns.

 

4.4        No Rights as Stockholder. This Warrant does not entitle Holder to
vote or receive dividends or be deemed the holder of Common Stock or any other
securities of Company that may at any

 

5

--------------------------------------------------------------------------------

time be issuable upon the exercise of this Warrant for any purpose, nor will
anything in this Warrant be construed to give the Holder any rights as a
stockholder of Company either in law or in equity, unless and until Holder
exercises the right to purchase Common Stock in accordance to the terms and
conditions set forth in this Warrant.

 

4.5        Governing Law. This Warrant will be governed by and construed under
the laws of the State of Delaware without regard to its choice of law principles
to the contrary.

 



6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
authorized officer to be effective as of the date set forth below.

 

 

Dated: December __, 2007

 

ARTIFICIAL LIFE, INC.

 

By:_____________________________________

 

Eberhard Schoneburg, Chief Executive Officer

 

 

 

 

 

7

--------------------------------------------------------------------------------

EXHIBIT A

 

EXERCISE NOTICE

(To be executed for exercise of the Warrant)

 

To:

ARTIFICIAL LIFE, INC.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant No. [____________]for, and to purchase
[____________] shares of Common Stock (“Shares”) as provided for therein, and
tenders herewith payment of the full Exercise Price in the amount of
$__________, paid in the following form (please check applicable box):

 

 

□

cash

 

□

certified or bank officer’s check

 

□

wire transfer

 

Please issue a certificate or certificates for such shares of Common Stock in
the following name(s) denominations (if no contrary instructions are stated, a
single certificate will be issued in the name of Holder):

 

_____________________________________________________________________________________

PRINT EXACT NAME

_____________________________________________________________________________________
DELIVERY ADDRESS

_____________________________________________________________________________________

ADDRESS OF REGISTERED OWNER OF SHARES

_____________________________________________________________________________________

NUMBER OF SHARES

 

(Attach additional sheets if necessary)

 

As of the date set forth herein, Holder hereby represents and warrants to
Company that the Shares of Company are acquired for the individual account of
the undersigned for investment and not with a view to distribution or resale in
violation of the registration requirements of Securities Act of 1933, as amended
(the "Securities Act"). In addition, the undersigned represents that he, she or
it (as the case may be) is an "accredited investor" as such term is defined in
Rule 501(a) of the Securities Act.

 

Undersigned acknowledges that if the number of shares issued pursuant to this
Exercise Notice will not be all the shares issuable upon exercise of the
attached Warrant, a new Warrant is to be issued in the name of Holder for the
balance remaining of such shares less any fraction of a share paid in cash in
accordance with the Warrant.

 

Dated: ________________

 

Name of Holder of
Warrant:______________________________________________________________

 

Address:_____________________________________________________________________________

 

Signature:____________________________________________________________________________

 

**Note: The above signature should correspond exactly with the name on the face
of the attached Warrant.

 

8

 

 